DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MARCELO ESCOBAR,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-3519

                           [February 7, 2019]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 502012CF005137AMB.

   Marcelo Escobar, DeFuniak Springs, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.